NIMMONS, Judge,
dissenting.
I would affirm the appealed order. In Carson I,1 this court reversed and remanded “with directions to articulate specific and detailed reasons for his rejection of the unrefuted medical testimony, and to explain how claimant’s testimony regarding his physical capabilities was inconsistent with the activities depicted in the videotapes.”
The pertinent findings contained in the judge’s original order was somewhat brief, consisting of less than one page. On remand, the judge entered the order appealed herein clarifying his earlier order and exhaustively articulating in 7V2 pages the reasons for rejecting the medical testimony and explaining in detail how claimant’s testimony regarding his physical capabilities was inconsistent with the activities depicted in the videotapes.
I believe that the judge of compensation claims has adequately complied with this court’s directions in Carson I, that his above quoted findings in the second order sufficiently answer the concerns articu*148lated by the majority in Carson I, and that there is competent substantial evidence to support the judge’s order.
■ I would therefore affirm.

. Carson v. Gaineswood Condominiums, 532 So.2d 28 (Fla. 1st DCA 1988).